Citation Nr: 0518300	
Decision Date: 07/05/05    Archive Date: 07/14/05

DOCKET NO.  03-18 010	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Jackson, 
Mississippi


THE ISSUES

1.  Entitlement to service connection for the cause of the 
veteran's death.

2.  Entitlement to basic eligibility for Dependents' 
Educational Assistance under 38 U.S.C. Chapter 35.


ATTORNEY FOR THE BOARD

James R. Siegel, Counsel


INTRODUCTION

The veteran served on active duty from November 1941 to April 
1945, and died in March 2001.  The appellant is his widow.  

This matter comes to the Board of Veterans' Appeals (Board) 
on appeal from a February 2002 rating decision of the 
Regional Office (RO) that denied the appellant's claims for 
service connection for the cause of the veteran's death and 
for basic eligibility for Dependents' Educational Assistance 
under 38 U.S.C. Chapter 35.  This case was previously before 
the Board in April and December 2004 and was remanded on each 
occasion for additional development of the record.  As the 
requested action has been accomplished, the case is again 
before the Board for appellate consideration.

As noted in the Board's December 2004 remand, the appellant 
has raised a claim of entitlement to dependency and indemnity 
compensation benefits pursuant to 38 U.S.C.A. § 1318 (West 
2002).  The RO is directed to take appropriate action with 
respect to this claim.  


FINDINGS OF FACT

1.  At the time of the veteran's death, service connection 
was established for conversion reaction, rated as 30 percent 
disabling; and for bilateral trench foot, rated as 10 percent 
disabling.  The combined service-connected rating was 40 
percent.

2.  The veteran died in March 2001 of coronary artery 
disease.

3.  There is no competent medical evidence linking the 
veteran's fatal heart disease, initially manifested many 
years after service, to service or service-connected 
disability; nor is there competent medical evidence 
establishing that any service-connected disability played a 
role in his death.

4.  At the time of his death, the veteran did not have a 
total disability deemed permanent in nature resulting from a 
service-connected disability.


CONCLUSIONS OF LAW

1.  A service-connected disability did not cause, or 
contribute substantially or materially to the veteran's 
death.  38 U.S.C.A. § 1310 (West 2002); 38 C.F.R. § 3.312 
(2004).

2.  The criteria for an award of Dependents' Educational 
Assistance benefits pursuant to the provisions of 38 U.S.C. 
§ Chapter 35 have not been met.  38 U.S.C.A. § 3500, 3501 
(West 2004); 38 C.F.R. § 3.807(a) (2004).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

VCAA

On November 9, 2000, the President signed into law the 
Veterans Claims Assistance Act (VCAA).  This law eliminates 
the concept of a well-grounded claim, and redefines the 
obligations of the VA with respect to the duties to notify 
and to assist claimants in the development of their claims.  
First, the VA has a duty to notify the appellant and his/her 
representative, if represented, of any information and 
evidence needed to substantiate and complete a claim.  See 38 
U.S.C.A. §§ 5102 and 5103 (West. 2002).  In this regard, VA 
will inform the appellant of which information and evidence, 
if any, that he/she is to provide and which information and 
evidence, if any, VA will attempt to obtain on his/her 
behalf.  VA will also request that the appellant provide any 
evidence in his/her possession that pertains to the claim.  
Second, the VA has a duty to assist the appellant in 
obtaining evidence necessary to substantiate the claim.  See 
38 U.S.C.A. § 5103A.


Notice

The Board notes that a VA letter issued in May 2001 apprised 
the appellant of the information and evidence necessary to 
substantiate her claim, which information and evidence, if 
any, that she is to provide, and which information and 
evidence, if any, VA will attempt to obtain on her behalf.  
She was also requested to provide any evidence in her 
possession that pertains to the claim.  As such, the Board 
finds that the correspondence satisfied VA's duty to notify 
the appellant as required by Quartuccio v. Principi, 16 Vet. 
App. 183 (2002) and 38 C.F.R. § 3.159 (2004).  

It is also noted that a recent case of the United States 
Court of Appeals for Veterans Claims (Court) held that 
compliance with 38 U.S.C.A. § 5103 required that the VCAA 
notice requirement be accomplished prior to an initial 
unfavorable determination by the agency of original 
jurisdiction.  See Pelegrini v. Principi, 18 Vet. App. 112 
(2004) (Pelegrini II).  Since VCAA notice was provided to the 
appellant prior to the initial RO adjudication denying the 
claim, the timing of the notice complies with the express 
requirements of the law as found by the Court in Pelegrini.  

The Court in Pelegrini II also held, in part, that a VCAA 
notice consistent with 38 U.S.C. § 5103(a) and 38 C.F.R. § 
3.159(b) must:  (1) inform the claimant about the information 
and evidence not of record that is necessary to substantiate 
the claim; (2) inform the claimant about the information and 
evidence that VA will seek to provide; (3) inform the 
claimant about the information and evidence the claimant is 
expected to provide; and (4) request or tell the claimant to 
provide any evidence in the claimant's possession that 
pertains to the claim.  This new "fourth element" of the 
notice requirement comes from the language of 38 C.F.R. § 
3.159(b)(1).  See VAOPGCPREC 01-2004.  As discussed above, 
the Board has found that the appellant was provided every 
opportunity to identify and submit evidence in support of her 
claims.  

All the VCAA requires is that the duty to notify is 
satisfied, and that claimants be given the opportunity to 
submit information and evidence in support of their claims.  
Once this has been accomplished, all due process concerns 
have been satisfied.  See Bernard v. Brown, 4 Vet. App. 384 
(1993); Sutton v. Brown, 9 Vet. App. 553 (1996); see also 38 
C.F.R. § 20.1102 (harmless error).  

Duty to Assist

With regard to the duty to assist, the record contains the 
veteran's service medical records and post service private 
and VA medical records, to include an opinion from a VA 
physician.  The appellant has been afforded the opportunity 
for a personal hearing on appeal.  The Board has carefully 
reviewed the appellant's statements and concludes that she 
has not identified further evidence not already of record.  
The Board has also perused the medical records for references 
to additional treatment reports not of record, but has found 
nothing to suggest that there is any outstanding evidence 
with respect to the appellant's claims.  Based on the 
foregoing, the Board finds that all relevant facts have been 
properly and sufficiently developed in this appeal and no 
further development is required to comply with the duty to 
assist the veteran in developing the facts pertinent to the 
claims.  Essentially, all available evidence that could 
substantiate the claim has been obtained.  There is no 
indication in the file that there are additional relevant 
records that have not yet been obtained.

Factual background

The service medical records disclose that when the veteran 
was seen in November 1944, his blood pressure was 125/75.  He 
was hospitalized for unrelated complaints in February 1945.  
An examination disclosed that the heart was not enlarged.  
Rate and rhythm were regular and no murmurs were heard.  
Blood pressure was 136/90.  No pertinent diagnosis was made.

The veteran was afforded a general medical examination by the 
VA in October 1945.  On examination, the cardiovascular 
system was normal.  Serial blood pressure readings were 
120/80, 124/84 and 120/80.  

A chest X-ray study on VA examination in October 1951 
revealed that the heart was negative.

On VA examination in October 1974, the heart appeared to be 
normal in size and shape.  There was no murmur or 
arrhythmias.  Blood pressure was 140/80.  No pertinent 
diagnosis was made.

In a statement dated in March 1988, a private physician 
related that the veteran had been a patient for a number of 
years.  He noted that the veteran was hypertensive.  

A medical history was completed by a private physician in 
July 2000.  The diagnoses were Alzheimer's and 
arteriosclerotic heart disease.

Private medical records dated from 1996 to 2001 have been 
associated with the claims folder.  The veteran was seen for 
an evaluation of heart disease in October 1996.  The 
assessment was arteriosclerotic heart disease.

The veteran was in a private hospital from February 2001 
until his death the following month.  The records show that 
he experienced the sudden onset of fever at a State Veterans 
Home that was accompanied by unresponsiveness and respiratory 
difficulty.  He was seen in the emergency room and then 
admitted to the hospital.  The diagnoses were acute inferior 
myocardial infarction; end stage Alzheimer's dementia; 
dysphagia with aspiration; history of gout; history of 
stroke; and chronic constipation.

In May 2004, the veteran's claims folder was reviewed by a VA 
physician.  It was indicated that as late as 1992, the 
veteran was evaluated by a psychiatrist, at which time no 
diagnosable psychiatric illness was noted.  The examiner 
stated that there was no indication in the record that the 
veteran took long, extended medication for his service-
connected psychiatric disability.  He added that a review of 
the recent medication report, which was included in the 
claims folder, revealed that the medications related to any 
psychiatric needs were related to Alzheimer's disease and not 
to his neurosis.  He commented that there was no medical 
literature to support a claim that medication used for the 
management of neurosis is the etiologic agent for the 
development of Alzheimer's disease.  Thus, the association 
between medication and the development of Alzheimer's disease 
would have no medical support.  The examiner further 
concluded that there was no medical support for Alzheimer's 
disease etiologically causing atherosclerotic cardiovascular 
disease, which would subsequently have led to the veteran's 
death from an acute myocardial infarction.  He related that 
the veteran's Alzheimer's disease was relatively recent in 
diagnosis compared to the many years of the atherosclerotic 
process.  As to the statement that Alzheimer's disease 
contributed to the veteran's death, the physician asserted 
that this was a statement included in the death certificate 
that could not be supported without sheer speculation.  
Finally, he concluded that there was no clinical evidence to 
indicate that Alzheimer's disease would have contributed 
materially and substantially to cause death from 
atherosclerotic cardiovascular disease.

At the time of the veteran's death, service connection was in 
effect for conversion reaction, evaluated as 30 percent 
disabling; and for bilateral trench foot, evaluated as 10 
percent disabling.



Analysis 

Service connection may be granted for disability resulting 
from disease or injury incurred in or aggravated by active 
service.  38 U.S.C.A. § 1110 (West 2002).

Where a veteran served 90 days or more during a period of war 
and cardiovascular disease becomes manifest to a degree of 10 
percent or more within one year from date of termination of 
such service, such disease shall be presumed to have been 
incurred in or aggravated by service, even though there is no 
evidence of such disease during the period of service.  This 
presumption is rebuttable by affirmative evidence to the 
contrary.  38 U.S.C.A. §§ 1101, 1110, 1112, 1113; 38 C.F.R. 
§§ 3.307, 3.309.

Service connection may be granted for disability which is 
proximately due to or the result of a service-connected 
disease or injury.  38 C.F.R. § 3.310 (a) (2004).  
Establishing service connection on a secondary basis requires 
evidence sufficient to show (1) that a current disability 
exists and (2) that the current disability was either caused 
or aggravated by a service-connected disability.  Id; Allen 
v. Brown, 7 Vet. App. 439, 488 (1995) (en banc).

To establish service connection for the cause of the 
veteran's death, the evidence must show that disability 
incurred in or aggravated by service either caused or 
contributed substantially or materially to cause death.  For 
the service-connected disability to be the cause of death, it 
must singly or with some other condition be the immediate or 
underlying cause, or be etiologically related.  For a 
service-connected disability to constitute a contributory 
cause, it is not sufficient to show that it casually shared 
in producing death, but rather, it must be shown that there 
was a causal relationship.  38 U.S.C.A. § 1310 (West 2002); 
38 C.F.R. § 3.312.

As noted above, the death certificate establishes that the 
veteran died of a myocardial infarction due to coronary 
artery disease.  The appellant has not provided any competent 
medical evidence showing that the fatal heart disease had its 
onset in service or within one year thereafter.  The Board 
notes that the service medical records are negative for 
complaints or findings of arteriosclerotic heart disease.  
The medical evidence of record shows that the veteran's heart 
disease was first documented many following his discharge 
from service.  There is no clinical evidence that it is 
related in any way to the veteran's period of service or to 
his service-connected disabilities, including conversion 
reaction.  In sum, the evidence clearly documents that the 
veteran died of cardiovascular disease that was first 
manifested many years after service.  This condition was 
overwhelming and would have resulted in death regardless of 
any existing service-connected disability.  There is no 
medical evidence to support this allegation.  

The evidence supporting the appellant's claim consists solely 
of her statements that the veteran's service-connected 
conversion reaction and the medication he took for it 
resulted in his Alzheimer's dementia.  In this regard, the 
Board observes that a VA physician reviewed the claims folder 
in order to provide an opinion concerning the relationship, 
if any, between the veteran's conversion reaction and 
Alzheimer's.  Based on a complete review of the file, the 
physician concluded that there was no medical support for the 
proposition that medication the veteran took for his 
psychiatric disability resulted in Alzheimer's.  The Board 
finds that the medical conclusion of the VA physician is of 
greater probative value than the statements of the appellant.  
Accordingly, the Board concludes that the preponderance of 
the evidence is against the claim for service connection for 
the cause of the veteran's death.

With respect to the issue of entitlement to Dependents' 
Educational Assistance benefits pursuant to the provisions of 
38 U.S.C. § Chapter 35, the Board notes that a child or 
surviving spouse of a veteran will have basic eligibility for 
such benefits where the veteran was discharged under other 
than dishonorable conditions, and had a permanent and total 
service-connected disability in existence at the date of his 
death; or where the veteran died as a result of a service-
connected disability.  38 U.S.C.A. §§ 3500, 3501; 38 C.F.R. 
§ 3.807(a).

As noted above, at the time of the veteran's death, service 
connection was in effect for conversion reaction, rated as 30 
percent disabling; and for bilateral trench foot, rated as 10 
percent disabling.  The combined schedular evaluation was 40 
percent.  This rating had been in effect for many years.  
There is no evidence in the record establishing that the 
veteran's service-connected disabilities were permanently and 
totally disabling.  Moreover, as stated above, the appellant 
has failed to show that the veteran's death from 
cardiovascular disease is related in any way to service or to 
a service-connected disability.  Absent such evidence, the 
Board finds that the appellant's claim for entitlement to 
Dependents' Educational Assistance benefits pursuant to the 
provisions of 38 U.S.C. § Chapter 35 is without legal merit.  
In Sabonis v. Brown, 6 Vet. App. 426, 430 (1994), the Court 
held that in a case where the law is dispositive of the 
claim, it should be denied because of lack of legal 
entitlement under the law.  


ORDER

Service connection for the cause of the veteran's death is 
denied.

Dependents' Educational Assistance benefits pursuant to the 
provisions of 38 U.S.C. § Chapter 35 are denied.



	                        
____________________________________________
	U. R. POWELL 
	Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs


